Citation Nr: 0613279	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-05 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
hyperlipidemia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran's active duty service included the period from 
August 1979 to November 1982 and from February 1990 to May 
1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

During the course of this appeal, a November 2003 rating 
decision granted service connection for a scar status post 
right inguinal hernia repair, and a September 2005 rating 
decision granted service connection for chondromalacia of the 
right and left knees.  


FINDINGS OF FACT

1.  By a rating decision in September 1997, the RO denied a 
claim of entitlement to 
service connection for hyperlipidemia, essentially based on a 
finding that it was not a compensable disability entity.  The 
veteran did not file a notice of disagreement.

2.  In November 2002, the veteran requested that his claim of 
service connection for hyperlipidemia be reopened. 

3.  Evidence received since the September 1997 rating 
decision when considered alone or together with all of the 
evidence, both old and new, does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The September 1997 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  The evidence received since the RO denied service 
connection for hyperlipidemia in September 1997, which is 
final, is not new and material, and the claim for this 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a), 20.302 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the December 2002 VCAA letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the December 2002 VCAA letter, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the December 2002 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veteran Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran prior to the rating 
decision on appeal.  Accordingly, the requirements the Court 
set out in Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Although the present appeal involves the issue of whether new 
and material evidence has been received to reopen a claim of 
entitlement to service connection for hyperlipidemia, VA 
believes that the Dingess/Hartman analysis must be 
analogously applied.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim to reopen his service connection claim 
for hyperlipidemia.  Regardless of whether the veteran was 
provided notice of the types of evidence necessary to 
establish a disability rating or effective date for the issue 
on appeal, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Since 
the Board concludes below that the veteran's claim cannot be 
reopened, any questions as to the appropriate disability 
rating and effective date to be assigned are rendered moot.  

Analysis

In a September 1997 rating decision, the veteran's claim for 
service connection for hyperlipidemia was denied.  The 
veteran was notified of that determination and informed of 
appellate rights and procedures the following month.  
However, the veteran did not file a notice of disagreement to 
initiate an appeal from the September 1997 rating decision.  
The September 1997 rating decision therefore became final.  
38 U.S.C.A. § 7105.  However, when a claim is the subject of 
a prior final denial, it may nevertheless be reopened if new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5108.  

In November 2002, the veteran requested that his service 
connection claim for hyperlipidemia be reopened.  By 
regulation, for purposes of the veteran's request new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  For the purpose of establishing whether 
new and material evidence has been submitted, the credibility 
of the evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The decision of the RO in the September 1997 rating decision 
to deny the veteran's claim for service connection for 
hyperlipidemia essentially was based on a finding that it was 
not a compensable disability entity.  In connection with his 
current attempt to reopen his service connection claim, 
additional evidence from the veteran has been received.  

Evidence at the time of the September 1997 rating decision 
included service medical records and VA medical records from 
the 1990s indicating that the veteran was treated for 
hyperlipidemia.  

Evidence received since September 1997 rating decision 
included copies of service medical records, and VA medical 
records from the 2000s which continued to show the veteran's 
treatment for hyperlipidemia.  

The evidence added to the claims file since the September 
1997 rating decision either duplicates or is cumulative to 
evidence then considered.  The VA medical records are new in 
that they were not previously of record.  Nevertheless the 
new evidence does not show that hyperlipidemia is a 
disability entity nor does it show that the veteran has a 
claim for a disability for which service connection may be 
granted.  Hence the new evidence is not material to the 
matter at hand.

No evidence received since the September 1997 rating tends to 
show that hyperlipidemia is, in fact, a disability entity or 
that the veteran has a claim for a disorder which may be 
service connected.  Evidence received subsequent to the RO's 
September 1997 rating decision is cumulative or redundant and 
does not, either by itself or in connection with other 
evidence of record, raise a reasonable possibility of 
substantiating the service connection claim for 
hyperlipidemia.  As such, the evidence received subsequent to 
the RO's September 1997 rating decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim of 
entitlement to service connection for hyperlipidemia.  
38 U.S.C.A. § 5108.




ORDER

The appeal to reopen a claim for entitlement to service 
connection for hyperlipidemia is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


